Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Form S-1 Registration Statement under the Securities Act of 1933 of Paramount Gold and Silver Corp. of our report dated September 10, 2012 relating to the consolidated financial statements, appearing in the Annual Report on Form 10-K of Paramount Gold and Silver Corp. for the years ended June 30, 2012 and 2011, and for each year in the three-year period ended June 30, 2012 and to the reference to us under the heading “Experts” in the prospectus. Yours truly, MNP LLP Vancouver, Canada September 24, 2012 ACCOUNTING›CONSULTING›TAX 2300, 1, BOX 49148, VANCOUVER, BCV7X 1J1 1.877.688.8408P: 604.685.8408F: 604.685.8594mnp.ca
